PER CURIAM.
Brenda Ann Stacker pleaded guilty to a fraud offense, and was sentenced by the district court1 to 4 years of probation. On appeal, counsel for Stacker seeks to withdraw and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that the court *556abused its discretion by failing to convert Stacker’s felony conviction into a misdemeanor. We reject this argument as legally unfounded. Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no non-frivolous issues. Therefore, we grant counsel’s motion to withdraw, subject to his informing Stacker about procedures for seeking rehearing or filing a petition for certiorari. The judgment is affirmed.

. The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri.